Citation Nr: 1527116	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-08 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the outset, recent treatment records have been associated with the claims folder since the Veteran was last afforded a VA examination for his PTSD in December 2013.  Some of these records suggest a worsening of his condition, including an April 2014 letter from Rick Oliver, Ph.D.  Therefore, the Veteran should be scheduled for a current VA examination of his PTSD.

The Veteran testified in June 2014 that he had been employed as a driver for the same company for 15 years, but had stopped working in approximately April 2014.  He stated that he often received disciplinary letters at work due to "personality problems" with a supervisor.  The April 2014 letter from Rick Oliver, Ph.D. also noted that the Veteran's employer had given him a Final Letter of Correction in February 2014.  On remand, the Veteran's employment records from his former employer should be obtained, as well as his updated VA and private treatment records.

In addition, as the Veteran testified that he has been unemployed since April 2014 in part due to his PTSD, the issue of entitlement to a TDIU has been raised in connection with the evaluation of his PTSD.  See 38 C.F.R. §§ 3.340, 4.16 (2014); see also Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009) (holding that TDIU is not a separate claim for benefits; rather, it involves an attempt to obtain an appropriate rating for a disability or disabilities).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter informing him of the requirements for establishing entitlement to TDIU.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from November 2013 forward.

3.  Make arrangements to obtain the Veteran's employment records from his former employer reflecting the circumstances of his termination from his job in April 2014; and any records documenting time lost from work, disciplinary actions and/or citations for not complying with procedures, periods of probation, and letters of correction.  All requests and responses should be fully documented in the claims file.  

4.  Make arrangements to obtain the Veteran's complete treatment records from Rick Oliver, Ph.D., dated from July 2014 forward.



5.  After the above records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected PTSD.  An appropriate DBQ should be filled out for this purpose, if possible.  

6.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist to determine the limitations imposed by all of his service-connected disabilities (PTSD, tinnitus, and hearing loss), to include in the aggregate, particularly with respect to his ability to obtain and retain employment.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

7.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the claims continue to be denied, send the Veteran an SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




Department of Veterans Affairs


